DETAILED ACTION
This Office Action is in response to the Election filed October 4, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 4, 2021.

Applicant's election with traverse of Species I in the reply filed on October 4, 2021 is acknowledged.  The traversal is on the ground(s) that .  This is not found persuasive because the cited reference of US Patent 3,351,360 fails to disclose each and every shared technical feature of the device.  In response, Applicant’s attention is drawn to the below claim rejection based on US Patent 6,325,123 and JP reference 07-308887 which teach a planetary device having a rotary fluid coupling.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, the limitations “said first body” and “said second body” lack proper antecedent basis.
Claim 13, lines 2-3, the limitation “the first section” should be changed to 
- - a first section- - providing antecedent basis for this limitation.
Claim 13, line 6, the limitation “the movement” is unclear and should be changed to - - the movement arm - -.
Claim 13, line 10, the limitation “the other group of elements” lacks proper antecedent basis, and is not understood as to what components makeup the “other group.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (USP 6,325,123).	
Gao teaches a device for transmission of rotary motion and transfer of at least one fluid medium which comprises a planetary gear train for the transmission of rotary motion about a main axis which has at least one reduction stage which is provided with a sun gear (attached to 3), which rotates about said main axis, and a toothed ring gear (disposed about the sun gear) which are mutually concentric and between which at least two planetary gears (meshing with both the sun gear and the ring gear) are engaged which are supported in rotation at least about respective longitudinal axes which are parallel to said main axis by a planetary gear carrier, the planetary gear train being provided with a driving input sun gear (drive shaft 3) and with an output ring gear and with an output planetary gear carrier, of which one can move in rotation about said main axis with respect to the other, and a rotary joint (formed by 8 and 9) which extends externally to said planetary gear train, the rotary joint adapted for the transfer of the at least one fluid medium.
With respect to claim 8, Gao teaches a first body and a second body have a substantially annular shape structure around said main axis.
With respect to claim 12, Gao teaches a drive or transmission associated with said input sun gear for rotational actuation of the input sun gear about the main axis.

Claim(s) 1-3, 5-9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arubaretsuri (JP 07-308887).
Arubaretsuri teaches a device for transmission of rotary motion and transfer of at least one fluid medium which comprises a planetary gear train (16) for the transmission of rotary motion about a main axis which has at least one reduction stage which is provided with a sun gear (attached to 9), which rotates about said main axis, and a toothed ring gear (18) which are mutually concentric and between which at least two planetary gears (19) are engaged which are supported in rotation at least about respective longitudinal axes which are parallel to said main axis by a planetary gear carrier, the planetary gear train being provided with a driving input sun gear (with motor 8) and with an output ring gear and with an output planetary gear carrier, of which one can move in rotation about said main axis with respect to the other, and a rotary joint (formed by 3 and 5) which extends externally to said planetary gear train, the rotary joint adapted for the transfer of the at least one fluid medium.
With respect to claim 2, Arubaretsuri teaches said rotary joint comprises a first body (1) which extends along said main axis about said output ring gear and a second body which extends around said first body (4), which are provided respectively with at least one first port for entry/exit of a fluid medium and with at least one corresponding second port for exit/entry of said fluid medium, which are in fluid communication with a corresponding annular chamber which is defined between said bodies, one of either the first or the second body being movable with respect to the other in rotation about said main axis and the first body being integral with the output ring gear in rotation/immobility with respect to said main axis.  

With respect to claim 5, Arubaretsuri teaches said second body and said output planetary gear carrier are integral in immobility/rotation with respect to said main axis.  
	With respect to claim 6, Arubaretsuri teaches said second body is associated with said output planetary gear carrier by way of a mechanical connection.  
	With respect to claim 7, Arubaretsuri teaches said second body comprises a flange for connection to said output planetary gear carrier.  
	With respect to claim 8, Arubaretsuri teaches said first body and said second body have a substantially annular shape structure around said main axis.  
	With respect to claim 9, Arubaretsuri teaches said rotary joint comprises at least one channel for connecting at least one of either said at least one first port and said at least one second port and the corresponding annular chamber.
	With respect to claim 11, Arubaretsuri teaches said rotary joint comprises a plurality of said first ports and a plurality of corresponding second ports which are distributed around said main axis, and a plurality of said annular chambers which are distributed along said axis each one of which is in fluid communication with a respective first port and with the corresponding second port and is isolated from the other annular chambers.  
With respect to claim 12, Arubaretsuri teaches a drive (8) or transmission (81) associated with said input sun gear for rotational actuation of the input sun gear about the main axis.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arubaretsuri (JP 07-308887), as applied to claim 9 above, and further in view of Masahiro et al. (JP 1-93695).
Arubaretsuri does not teach said rotary joint comprises a plurality of said first ports and a plurality of corresponding second ports which are distributed around said main axis, and a plurality of said annular chambers which are distributed along said axis each one of which is in fluid communication with a respective first port and with the corresponding second port and is isolated from the other annular chambers.  The prior art to Masahiro teaches a fluid joint having a plurality of first ports (62,63) and a plurality of second ports (64,65) connected by an annular chamber.  It would have been obvious to an engineer in the robotic art to modify the rotary fluid joint of Arubaretsuri with a plurality of first ports in communication with a plurality of second ports, as taught by Masahiro, motivation being to provide an increased number of fluid circuits for controlling additional fluid devices.

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658